Citation Nr: 1231642	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  07-33 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a fracture of the right foot.

2.  Entitlement to service connection for bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1985 to April 1988, August 1996 to March 1997, August 2002 to August 2003, and from March 2009 to April 2010.  The Veteran also has extensive reserve and national guard service verified periods of active duty for training purposes (ACDUTRA) from January 8, 1996 to February 1, 1996, and from April 26, 1996 to May 17, 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in relevant part, denied the benefits sought on appeal.  

In July 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with this appeal.  Review of the Virtual VA electronic claims folder does not contain any additional pertinent information or evidence relevant to the claims on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the July 2012 Travel Board hearing, the Veteran testified that has had bilateral plantar fasciitis or flat foot since approximately 10 years prior, for which has received VA treatment with custom orthotics for arch support and anti-inflammatory and muscle relaxant medication since at least 2005.  He stated that he also received prescription medication and custom orthotics due to his bilateral plantar fasciitis during his most recent period of active duty service dating from March 2009 to April 2010.  

Regarding his claimed residuals of a right foot fracture, he testified that he sustained a right foot injury in 1987 during his first period of active duty service while stationed in Germany when he jumped into a foxhole.  He stated that his service treatment records erroneously state that he injured his left foot rather than his right foot.  He reportedly has received ongoing service and VA treatment for residuals of the 1987 right foot injury ever since.  He also asserts that a March 1996 stress fracture of his right foot, which occurred within days of a period of ACDUTRA during physical training or testing related to his civilian employment as a police officer is due to or otherwise related to the 1987 right foot injury, over use from long marches with a heavy rucksack, and many parachute landings during service as a Special Forces parachutist.  He received private treatment for the March 1996 stress fracture of his right foot whereby he was allegedly told that it was likely the result of an overuse injury incurred while marching even though it was incurred during his civilian employment and not military service.  He testified that his feet have sustained repeated trauma from approximately 45 parachute landings as of the date of the July 2012 hearing, with his most recent parachute jump being in January 2012.  He stated that he is a bit larger than most parachutists, which causes him to fall to the ground at a faster rate of speed.  

At the outset, the Board observes that the Veteran's service treatment records pertaining to his National Guard service appear to be incomplete.  Specifically, the March 2012 Formal Finding of Unavailability indicates that statements in Capri indicate that the Veteran received medical treatment at the Eisenhower Army Medical Center during his last period of active service.  Although a negative response was received from the Records Management Center in November 2011 pertaining to any additional National Guard service treatment records, this is likely because Veteran's DD Form 214 for his last period of active service shows that he was immediately transferred to a National Guard unit following active duty service in April 2010.  Additionally, the Veteran's testimony at the July 2012 hearing that his most recent parachute jump occurred in January 2012 suggests that he may presently be assigned to a National Guard unit.  Additionally, although the Veteran was unresponsive to the RO's December 2011 request for clarification as to whether such records are relevant to the claims on appeal, June 2010 Federal Health Department Information Exchange inquiries show that they are indeed relevant to the claims on appeal.  The record also shows that the Veteran was treated at the South Com Army Health Clinic in Miami, Florida during his last period of active service.  Thus, the Veteran's complete National Guard service treatment records must be requested from his most recent or current National Guard unit of assignment as listed in his most recent DD Form 214.  In this regard, the Veteran should also be requested to indicate whether he is currently assigned to a National Guard unit, and if so, his complete service treatment records must be obtained from the unit indicated.  

Additionally, as noted, the record suggests that he Veteran has significant Reserve and National Guard service, however, the dates of any periods of ACDUTRA/INACDUTRA have not been verified.  Although the Veteran testified that the 1996 stress fracture of his right foot occurred within days of his return from active duty, review of the record shows that prior to March 1996, he had not been on active duty service since April 1988.  Military orders submitted by the Veteran, however, show that he had a period of ACDUTRA for service school dating from January to February 1996.  Accordingly, the Veteran's pay records dating since April 1988 should be obtained from the Department of Defense Finance and Accounting Service to confirm any periods of ACDUTRA/INACDUTRA.   

During the July 2012 hearing, the Veteran and his representative testified that there are outstanding service and VA treatment records pertaining to the claimed foot conditions on appeal.  In this regard, the representative's multiple statements and testimony suggests that prior VA QTC examinations and opinions of record are inadequate because they did not consider the complete history of the claimed foot disorders currently on appeal, and given conflicting opinions as to whether the Veteran has a current diagnosis of bilateral plantar fasciitis.  Given that the record appears to be incomplete as discussed and conflicting medical findings on examinations, the Board agrees that a VA orthopedic examination with medical opinion is necessary to determine whether the Veteran has a current disability of either foot that may be related to service or events therein.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Prior to arranging for the VA examination requested herein, the RO/AMC should obtain any outstanding records of VA treatment, along with any other outstanding records of post-service treatment appropriately identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he clarify whether he is currently assigned to a National Guard or Reserve unit, and that he provide his current or most recent National Guard or Reserve unit number and location so his service treatment records may be obtained.  Also request that he provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the claimed disabilities on appeal, to include any treatment received at the Harbor View Medical Center and at the Foot and Ankle Bio-Mech Sports Center.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

In addition, obtain all relevant VA treatment records from the Puget Sound VA Health Care System, to include the Seattle VA Medical Center, dating since 2005.

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  Request the Veteran's complete National Guard service treatment records from his current or most recent unit of assignment as identified in the most recent DD Form 214, or as otherwise identified by the Veteran.  

3.  Contact the Defense Finance and Accounting Service and request that they identify the specific dates of all periods of active duty, active duty for training and inactive duty for training in the Army Reserve and National Guard, to include any duty performed as a member of a Senior Reserve Officers' Training Corps program when ordered to such duty under 10 U.S.C.A. § 2101. 

4.  In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The AMC or RO is to review the electronic file.  If documents contained therein are deemed to be relevant to the remanded issues, and are not duplicative of the documents already found in the paper claims file, take action to ensure that the records in the electronic file are made available (whether by electronic means or by printing) to the clinician who is asked to review the claims file and provide professional opinions in conjunction with the development requested herein. 

5.  Schedule the Veteran for a VA orthopedic examination by a qualified physician to determine the nature and likely etiology of any current disorder of either foot.  Provide the examiner with the Veteran's claims file and any pertinent records located in Virtual VA for review.  After examining the Veteran and reviewing the claims file, the examiner(s) should provide a diagnosis of each current foot disorder found on examination. All clinical findings should be reported in detail, and all appropriate studies should be performed.

The examiner should express an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any current foot disorder had its onset during any period of active service, ACDUTRA, or INACDUTRA, or is causally related to any event therein, including the May 1986 right foot jumping injury (erroneously described as a left foot injury in the service treatment records), prolonged marching with a heavy rucksack, approximately 40 parachute jumps since May 1996, or other events during any period of service.  

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his competent lay reports must be considered in formulating the requested opinion.  The examiner should consider and discuss the Veteran's lay statements of record pertaining to the onset of his symptoms, the March 2006 diagnosis of plantar fasciitis, February 2010 in-service diagnoses of bilateral flat feet and sinus tarsitis of the left subtalar joint, and findings and diagnoses on prior QTC examinations in September 2006, April 2010, and August 2011, as well as the September 2011 independent medical opinion.  

The examiner must provide a thorough rationale for all opinions expressed.  If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why.

6.  After the above has been completed to the extent possible, the RO/AMC should review the record and conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs.  If additional development is needed, such should be accomplished.

7.  Then readjudicate the claims on appeal.  If the claims remain denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


